Exhibit TN-K Energy Group Inc. Announced Plans to Commence Drilling Crossville, TN (GlobeNewswire)—November 2, 2009—TN-K Energy Group Inc. (Pink Sheets: TNKY) announced today that the company has obtained all of the permits necessary to commence drilling well #1 on the David Irwin lease in Clinton County, Kentucky.The company intends to commence drilling operations on said well location within the next 20 days, weather permitting.This is the first well of as many as five wells that can potentially be drilled on this lease. “We feel this lease has great potential due to several producing wells in the immediate area,” said Ken Page, the company’s President.There are producing wells in six known formations within approximately 5,000 feet of this lease. The known producing formations are the Granvelle, Sunnybrook, Stones River, Murfreesbro, Wells Creek and the Knox formations. About TN-K Energy Group Inc. TN-K Energy Group Inc. is an independent energy company that has recently begun operations in the energy sector through the leasing of acreage in Tennessee and Kentucky.It is our intent to expand our operations to include the sale of oil and natural gas and the leasing of additional properties for oil, natural gas and coal production.Presently, our assets include the leases for approximately 43 acres in Kentucky and Tennessee. This press release contains "forward-looking statements." Forward-looking statements include, without limitation, any statement that may predict, forecast, indicate, or imply future results, performance or achievements, and may contain the words "estimate," "project," "intent," "forecast," "anticipate," "plan," "planning," "expect," "believe," "will likely," "should," "could," "would," "may," or words or expressions of similar meaning. Such statements are not guarantees of future performance and could cause the actual results of TN-K Energy Group to differ materially from the results expressed or implied by such statements, including, but not limited to, the company’s ability to enter into one or more leases for oil, gas and coal properties, the ability to obtain audited financial statements as necessary on these properties, compliance with Federal securities laws, and other factors. Additional information regarding risks can be found in TN-K Energy Group’s Annual Report on Form 10-K and its other filings with the SEC.
